Case 0:19-cv-63030-FAM Document 9 Entered on FLSD Docket 02/20/2020 Page 1 of 1 :

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 19-63030-CIV-MORENO
DEBORAH DAVIS,

Plaintiff,

VS.

THE WHOLE ENCHILADA PLANTATION
LLC,

Defendant.
/

FINAL ORDER OF DISMISSAL AND
ORDER DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Notice of Settlement (D.E. 7), filed on

February! 12, 2020. It is

 

ADJUDGED that in light of the parties settling this action, this case is DISMISSED in
accordance with the settlement agreement. The Court shall retain jurisdiction for six months to
enforce the terms of the settlement agreement. It is also

ADJUDGED that all pending motions are DENIED as moot.

DONE AND ORDERED in Chambers at Miami, Florida, this G of February 2020.

 

 

  

Copies furnished to:

Counsel of Record .

 
